Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 34.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both a channel in the prior art figures and an annular surface in the figures showing the invention of the instant application.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The present invention provides” is an implied phrase that should be avoided.
Claim Objections
Claim 1, 4 and 14 are objected to because of the following informalities:  
Claim 1, “may operably engage” should read - -operably engages- -, while this is intended use the recitation is defining what the ball does when in a bearing, this is not 
Claim 4 should include a period.
Claim 14, “may extend” should read - -extends- -, while this is defining how the ball is placed when used in connection with the cage, like in claim 1, this is not an option as suggested by the use of “may” but is required to make a rolling element bearing, the ball must extend through some opening in the pocket.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Is this preference being explicitly required by the claim or not (does the surface have to be planar)?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito, US PGPub 2004/0141672.
Regarding claim 1, Naito discloses a bearing cage for an oil lubricated rotor bearing of a turbomolecular pump (intended use) wherein the bearing cage comprises a plurality of bearing pockets (3) each of which, in use, houses a bearing ball (2) such that the bearing ball may operably engage an inner race (31) and an outer race (32) of the rotor bearing (this recitation is defining what the cage does when being used, while shown in the prior art this is not limiting the structure of cage which the claim is directed toward) each bearing pocket having a primary chamber (defined by surfaces 6) for housing the bearing ball, wherein each bearing pocket further comprises an oil sump (9, in the case of the instant application the oil sump is an additional pocket holding extra lubricant this is the same purpose of 9 disclosed by Naito).
Regarding claim 2, Naito discloses that the primary chamber (defined by surfaces 6) is at least partially defined by a substantially arcuate surface (6 is the arcuate surface) for enclosing a portion of a bearing ball (2) housed therein and wherein the sump (9) is in the form of a secondary chamber extending radially outwardly from the substantially arcuate surface (relative to the surface 6 9 extends radially outward just like 20 in the instant application).
Regarding claim 3, Naito discloses that the sump (9) is located at a second end of the pocket opposite a first end (in figure 1 the first end can be the top and the second end the bottom), wherein the first end is a rotor-side end and wherein the second end is a pump outlet-side end (this recitation is defining the orientation of the cage when used in the pump, the orientation of the cage does not structural limit the cage, regardless of what the first end and the second end are and how they are oriented in the pump this is not limiting the cage itself, in addition any comb type bearing cage can be flipped 180 degrees and still perform the same function, its orientation being the only thing that changed, thus regardless of how the cage would be installed the structure remains the same).
Regarding claim 4, Naito discloses that each pocket comprises an opening (space between adjacent member 4 that form a respective pocket) at the first end defined in a substantially annular surface (the end surfaces of 4 define an annular surface just like 32 in figure 5 of the instant application, based on the instant application an annular surface can include breaks, while Naito doesn’t appear the same and includes more breaks the surface correctively defines an annular surface) of the bearing cage, wherein the first end is a rotor-side end and wherein the second end is a pump outlet-side end (as explained in claim 3 above this recitation is not structurally limiting the cage).
Regarding claim 5, Naito discloses that the sump extends to an outer race-side surface of the bearing cage (the sump in Naito extends through the cage in the thickness direction of the cage and thus extends to both the outer and inner race sides of the cage).
Regarding claim 6, Naito discloses that the sump extends to an inner race-side surface of the bearing cage (the sump in Naito extends through the cage in the thickness direction of the cage and thus extends to both the outer and inner race sides of the cage).
Regarding claim 9, Naito discloses that the sump is open sided (Applicant defines “open sided” as sump that extends to both the outer and inner race sides of the cage, this is what Naito is illustrating at 9).
Regarding claim 13, Naito discloses that the sump comprises a surface which is substantially tangential to the axis of rotation of the bearing cage, preferably a planar surface which is substantially tangential to the axis of rotation of the bearing cage (Applicant defines this surface as surface 21 in the instant application, character 9 in Naito is point to the same type of planar surface and thus discloses a surface substantially tangential to the axis of rotation of the bearing cage just like the instant application). 
Regarding claim 14, Naito discloses that, in use, a portion of a bearing ball may extend through an opening of the bearing pocket and/or into the sump (see figures 2 and 5, specifically figure 5 shows the ball extending into the sump 9 and out of the opening between elements 4).
Regarding claim 15, Naito discloses an oil lubricated rolling bearing (see at least paragraph 0040 disclosing that 9 is for oil) for a turbomolecular pump (intended use) comprising an inner race (31), an outer race (32), a plurality of bearing balls (2), and a bearing cage (1) according to claim 1.

Claim(s) 1-4, 6-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada, US PGPub 2009/0220181.
Regarding claim 1, Yamada discloses a bearing cage for an oil lubricated rotor bearing of a turbomolecular pump (intended use) wherein the bearing cage comprises a plurality of bearing pockets (812) each of which, in use, houses a bearing ball (803) such that the bearing ball may operably engage an inner race (801) and an outer race (802) of the rotor bearing (this recitation is defining what the cage does when being used, while shown in the prior art this is not limiting the structure of cage which the claim is directed toward) each bearing pocket having a primary chamber (812 is primary chamber) for housing the bearing ball, wherein each bearing pocket further comprises an oil sump (814, in the case of the instant application the oil sump is an additional pocket holding extra lubricant this is the same purpose of  814 disclosed by Yamada).
Regarding claim 2, Yamada discloses that the primary chamber (812) is at least partially defined by a substantially arcuate surface (812a) for enclosing a portion of a bearing ball (803) housed therein and wherein the sump (814) is in the form of a secondary chamber extending radially outwardly from the substantially arcuate surface (relative to the surface 812a 814 extends radially outward just like 20 in the instant application).
Regarding claim 3, Yamada discloses that the sump (814) is located at a second end of the pocket opposite a first end (in figures 83 and 84 the first end can be the top and the second end the bottom), wherein the first end is a rotor-side end and wherein the second end is a pump outlet-side end (this recitation is defining the orientation of the cage when used in the pump, the orientation of the cage does not structural limit the cage, regardless of what the first end and the second end are and how they are oriented in the pump is not limiting the cage itself, in addition any comb type bearing cage can be flipped 180 degrees and still perform the same function, its orientation being the only thing that changed, thus regardless of how the cage would be installed the structure remains the same).
Regarding claim 4, Yamada discloses that each pocket comprises an opening (space between adjacent member 812b that form a respective pocket) at the first end defined in a substantially annular surface (the end surfaces of 812b define an annular surface just like 32 in figure 5 of the instant application, based on the instant application an annular surface can include breaks, while Yamada doesn’t appear the same and includes more breaks the surfaces correctively define an annular surface) of the bearing cage, wherein the first end is a rotor-side end and wherein the second end is a pump outlet-side end (as explained in claim 3 above this recitation is not structurally limiting the cage).
Regarding claim 6, Yamada discloses that the sump extends to an inner race-side surface of the bearing cage (see Figure 84, 814 is open on the inner side the sump).
Regarding claim 7, Yamada discloses that the sump is open only on an inner race-side or an outer race-side (814 only includes one opening in Yamada, that being on the radially inner side, see figure 84).
Regarding claim 8, Yamada discloses that the sump is defined on an inner race-side or an outer race side by a wall extending longitudinally from a base thereof and wherein the longitudinally extending wall comprises a bearing ball-side surface which forms part of the substantially arcuate surface defining the primary chamber (in figure 83 the sump 814 is bound in the radially direction of the cage by two walls, forms the long side of the rectangular shape, theses extend longitudinally from a base, bottom of the groove and along the longitudinal axis of the cage, and the surfaces for these walls from part of the arcuate surface 812a, figure 84 shows the same configuration with just one wall).
Regarding claim 13, Yamada discloses that the sump comprises a surface which is substantially tangential to the axis of rotation of the bearing cage, preferably a planar surface which is substantially tangential to the axis of rotation of the bearing cage (Applicant defines this surface as surface 21 in the instant application, character 814 in figure 84 of Yamada is pointing to the same type of planar surface and thus discloses a surface substantially tangential to the axis of rotation of the bearing cage just like the instant application). 
Regarding claim 14, Yamada discloses that, in use, a portion of a bearing ball may extend through an opening of the bearing pocket and/or into the sump (see figure 81).
Regarding claim 15, Yamada discloses an oil lubricated rolling bearing (see at least paragraph 0130 disclosing that oil is the lubricant) for a turbomolecular pump (intended use) comprising an inner race (801), an outer race (802), a plurality of bearing balls (803), and a bearing cage (804) according to claim 1.


Claim(s) 1-3, 5, 6, 9-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finetti, EP 2068018.
Regarding claim 1, Finetti discloses a bearing cage for an oil lubricated rotor bearing of a turbomolecular pump (intended use) wherein the bearing cage comprises a plurality of bearing pockets (13) each of which, in use, houses a bearing ball (20) such that the bearing ball may operably engage an inner race and an outer race of the rotor bearing (this recitation is defining what the cage does when being used, while not shown Finetti discusses that the invention is only an improvement to a conventional ball bearing cage, a conventional ball bearing and ball bearing cage includes inner and outer races) each bearing pocket having a primary chamber (13 is primary chamber) for housing the bearing ball, wherein each bearing pocket further comprises an oil sump (17/18, in the case of the instant application the oil sump is an additional pocket holding extra lubricant this is the same purpose of 17/18 disclosed by Finetti).
Regarding claim 2, Finetti discloses that the primary chamber (13) is at least partially defined by a substantially arcuate surface (at 14/15/16) for enclosing a portion of a bearing ball (20) housed therein and wherein the sump (17/18) is in the form of a secondary chamber extending radially outwardly from the substantially arcuate surface (relative to the surface 14/15/16 extends radially outward just like 20 in the instant application).
Regarding claim 3, Finetti discloses that the sump (17/18) is located at a second end of the pocket opposite a first end (in figure 1 the first end can be the top and the second end the bottom), wherein the first end is a rotor-side end and wherein the second end is a pump outlet-side end (this recitation is defining the orientation of the cage when used in the pump, the orientation of the cage does not structural limit the cage, regardless of what the first end and the second end are and how they are oriented in the pump is not limiting the cage itself, in addition any comb type bearing cage can be flipped 180 degrees and still perform the same function, its orientation being the only thing that changed, thus regardless of how the cage would be installed the structure remains the same).
Regarding claim 5, Finetti discloses that the sump extends to an outer race-side surface of the bearing cage (the sump in Finetti extends through the cage in the thickness direction of the cage and thus extends to both the outer and inner race sides of the cage this can be seen in figure 1 where the curved surfaces forming the sumps 17/18 are on both the inner surface, at the top of figure 1 and the outer surface, at the bottom of figure 1).
Regarding claim 6, Finetti discloses that the sump extends to an inner race-side surface of the bearing cage (the sump in Finetti extends through the cage in the thickness direction of the cage and thus extends to both the outer and inner race sides of the cage as explained in claim 5 above).
Regarding claim 9, Finetti discloses that the sump is open sided (Applicant defines “open sided” as sump that extends to both the outer and inner race sides of the cage, this is what Finetti is illustrating in figure 1, see explanation in claim 5 above).
Regarding claim 10, Finetti discloses that the sump is defined by a substantially arcuate surface (17 and 18 are arcuate surfaces).
Regarding claim 11, Finetti discloses that the sump (17/18) is defined by a substantially arcuate surface and wherein the substantially arcuate surface defining the sump and the substantially arcuate surface defining the primary chamber are contiguous (the surfaces connect just like in figure 7 in the instant application and are thus contiguous in the same manner).
Regarding claim 12, Finetti discloses that the sump is defined by a substantially arcuate surface (17/18) and wherein the substantially arcuate surface defining the sump has a radius (R2) that is less than a radius of the substantially arcuate surface defining the primary chamber (R1).
Regarding claim 14, Finetti discloses that, in use, a portion of a bearing ball may extend through an opening of the bearing pocket and/or into the sump (see figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito, US PGPub 2004/0141672, or Yamada, US PGPub 2009/0220181, as each applied to claim 15, in view of Englander, US PGPub 2006/0088238.
Regarding claim 16, Naito and Yamada both disclose an oil lubricated bearing defined by claim 15.
Naito and Yamada do not disclose that the overall device the bearing is placed in is a turbomolecular pump.
Englander teaches that ball bearings are used in turbomolecular pump (see figure 5 and paragraph 0001).
It would have been obvious to one having ordinary skill in the art at the time of filing to place the bearing and cage as shown by Naito and Yamada into any previously known device that already includes a ball bearing element, such as a turbomolecular pump, as taught by Englander, since placing a previously known bearing into any know device that uses a ball bearing provides the same predictable result of rotatably supporting one element relative to another.  Substituting a known bearing in a device for another known bearing is not inventive.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docimo, US PGPub 2014/0348457, in view of Naito, US PGPub 2014/0141672.
Docimo discloses a method for converting a turbomolecular pump comprising an oil lubricated roller bearing for use in a vertically inverted orientation, or a non-vertical orientation (this recitation is defining what is being converted or where the method is intended to be used, the method defined below is related to steps of removing and replacing a bearing, this is done during any bearing replacement, thus the recitation of the what or where the method is employed functions as an intended use clause and is not structural or manipulatively modifying the steps below, in addition the specifics of the old bearing that is being removed is not critical to the practice of the method), the method comprising the steps of: a. removing the rolling bearing (see paragraph 0011); and b. replacing the rolling bearing with a new ball bearing (see paragraph 0011 and figure 1).
Docimo does not disclose that the new bearing is a ball bearing that comprises a bearing cage, wherein the bearing cage comprises a plurality of bearing pockets each containing a bearing ball, characterised in that each bearing pocket of the replacement bearing comprises an oil sump.
Naito teaches that the features of a ball bearing includes a bearing cage (1) which comprises a plurality of bearing pockets (3) each containing a ball, and each pocket comprises an oil sump (9).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Docimo and use any previously known bearing as the replacement bearing, including a ball bearing with a cage, pockets and an oil sump, as taught by Naito, since replacing an old bearing with a new bearing that is already known provides the same predictable result of rotatably supporting one element relative to another.  In addition replacing one bearing for another bearing as improvements to bearings develop is not new novel or inventive.  While the features of the new bearing have been given patentable weight since the invention of the instant application is within the bearing itself, the claim could be viewed as only requiring the steps of removing and replacing, these steps are not new novel or inventive and occur during any process where an old bearing has to be replaced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656